UNITED STATES DISTRICT COURT
DISTRICT OF MAINE

LESTER WILLIAMS,
PESONAL REPRESENTITIVE OF THE
ESTATE OF COBURN BENSON
STATE OF MAINE PENDING
PROBATE ACTION

PLAINTIFFS

ee a a ed

Docket no.: 2:20-cv-00115-GZS

DRAGONE CLASSIC MOTOR CARS
EMANUEL G. DRAGONE IN

HIS CAPACITY AS AGENT OR
OFFICER

AND

GEORGE DRAGONE,

3

i ee

DEFENDANTS

PLAINTIFFS’ OBJECTION TO DEFENDANTS’ MOTION TO DISMISS WITH
INCORPORATED MEMORANDUM OF LAW

NOW COMES the Plaintiff. The Estate of Coburn Benson and Lester Williams as

personal representative of the Estate of Coburn Benson, and objects to the Defendants’ Motion to

Dismiss for (1) lack of personal jurisdiction pursuant to Rule 12(b((2); (2) for improper venue
pursuant to Rule 12(b)(3); and/or (3) for failure to state a claim upon which relief can be granted

pursuant to Rule 12(b)(6) of the Federal rules of Civil Procedures.
Procedural History
The Plaintiffs filed the present action on or about March 26, 2020. On August 7, 2020,
the Defendants moved for more definitive statement. The Plaintiffs thereafter agreed to revise the

complaint to address the Defendants’ concerns. On October 13, 2020, Plaintiffs filed the First

Amended Complaint, which is subject of the present motion.

Personal Jurisdiction
Defendants’ contention that Plaintiff's Ist Amended Complaint fails to allege “any” facts
that would support the Court’s personal Jurisdiction over “any” of the Defendants is both
incorrect and misleading. The Defendants, however, are correct in their assertation that the
Plaintiff bears the burden of proof pertaining to jurisdiction as to the forum of state when
jurisdiction is contested. Sawtelle v Farrell, 70 F.3d 1381, 1387 (1 Cir. 1995). “To establish
personal jurisdiction in a diversity case, a Plaintiff must satisfy both the forum state’s long arm

statute and the Due Process Clause of the Fourteenth Amendment.” C.W. Downer v. Bioriginal

 

Food & Sci. Corp., 771 F.3d 59, 65 (1 Cir. 2014). “Because the Law Court has deemed Maine’s
long-arm statute coextensive with permissible exercise of personal jurisdiction under the Due

Process Clause... the due process inquiry controls in the present case.” Lucerne Farms v Baling
Techs., Inc., 226 F. Supp. 2d 255, 257 (D. Me. 2002). “[The plaintiff] must put forward evidence

of specific facts to demonstrate that jurisdiction exists.” A Corp. v All Am. Plumbing. Inc., 812

 

F.3d 54, 58 (1* Cir. 2016) (internal citations and quotations omitted). In assessing this showing,
the court must accept “properly documented” proffers as true and “construe them in the light
most congenial” to the Plaintiff. Daynard v Ness, Motley, Loadholt, Richardson & Poole. P.A.,

290 F.3d 42, 51 (1* Cir. 2002) (internal citation and quotations omitted).
Defendants overlook that attached to the Plaintiff's 1st Amended Complaint (Complaint)
is the original contract which is the original agreement that forms the basis for this entire dispute.
The contract indicates, and the Defendants acknowledge, that the Plaintiff, Coburn Benson, or
now the Estate of Coburn Benson (Estate), is a Maine resident by listing his Maine address in the
section of the contract where the relevant information and address of the purchaser of the
contract is located. This information is indicative of Dragone’s knowledge that they were doing
business with a resident of the State of Maine. (see attached exhibit A) The significance of the
contract itself is such that the Court may utilize the information contained within the four corners
of the document to determine the Plaintiff's evidence presented in the Plaintiff's 1st Amended
Complaint pertaining to Jurisdiction. The contract itself is offered as an exhibit and can be read
alone or in conjunction with the other allegations in the Complaint (see Daynard v. Ness, 290
F.3d 42 (1st Cir. 2002). In order to make a determination of jurisdiction “the Court employs the
prima facie evidence standard as it is the "most conventional" and is "a useful means of
screening out cases in which personal jurisdiction is obviously lacking." Id; see also Astro-
Med, 591 F.3d at 8

Clearly, George Dragone, who was the agent of Dragone Motor Cars executing the
contract, saw that Coburn Benson was indeed a resident of in Maine and that Dragone was doing
business with a citizen of the State of Maine. Additionally, and most interestingly, the sales tax
portion of the contract contains no amount and there is a handwritten notation “out of state”
written where the sales tax portion of the contract should contain a dollar figure. Not only docs
this notation acknowledge that Dragone is entering into a transaction with a person from the

State of Maine but also that Dragone is availing itself to the laws of the State of Maine in order

to avoid paying Connecticut sales tax. (see exhibit A) This situation can clearly be construed as
an acknowledgment by Dragone that this transaction is one that is being conducted with a Maine
citizen, for which he can foresee the possibility of an action being brought against him by that
Maine resident, in Maine. By this writing Dragone avoids or attempts to avoid a sizeable sales
tax payment in the State of Connecticut by choosing the transaction’s location to be in the State
of Maine.

Additional information regarding Dragone’s Personal Jurisdiction and Dragone’s contacts
with the State of Maine are contained in email by Defense counsel to Plaintiff's counsel where
Defense counsel admits to other unrelated classic car transactions occurring between Dragone
and Coburn Benson. Regarding these transactions Defendants state, “of which there were several
between them during that early 2000’s.” (see exhibit C bullet point 5) In that same email Defense
counsel purports attempted phone call communications to Benson and received phone calls from
Lester Williams. (see exhibit C) Defendant Dragone also admits a reciprocal relationship with
Coburn Benson spanning over 11 years. (see exhibit C) Dragone Classic Motor Cars has an
International website on which they advertise that they are a national company and that “Today,
our mission at Dragone Classic Motorcars is as it has always been, to not only find, restore and
provide the collector car world with the greatest cars, but to also educate people about these cars
and their history to keep the car hobby alive. We give a personal one on one experience with
both buyers and sellers that is unmatched by anyone else and continue to enjoy meeting and
building relationships with collectors, car enthusiast’s and specialists all over the world and will
do so for many years to come.” (see exhibit B) After a person accesses the Dragone website and
subscribes to Dragone’s newsletter, Dragone directly emails those individuals with solicitations,
one such direct solicitation was received by the prior attorney in this case on December 4, 2020.

(see exhibit D)
Plaintiff agrees with Defendants as to the legal analysis for the determination of personal
jurisdiction, as stated by the Defendant. “When general jurisdiction is lacking, the lens of
judicial inquiry narrows to focus on specific jurisdiction... [which] requires weighing the legal
sufficiency of a specific set of interactions as a basis for personal jurisdiction. ” Foster-Miller,
Inc. v. Babcock Wilcox Canada, 46 F.3d 138, 144 (1st Cir. 1995). The existence of specific
personal jurisdiction depends upon the Plaintiff's ability to satisfy two foundational
conditions: "first, that the forum in which the federal district court sits has a long-arm statute
that purports to grant jurisdiction over the Defendant; and second, that the exercise of
jurisdiction pursuant to that statute comports with the strictures of the Constitution.” Pritzker
v. Yari, 42 F.3d 53, 60 (1st Cir. 1994); see also Ticketmaster-New York, Inc. v. Alioto, 26
F.3d 201, 204 (1st Cir. 1994); Hahn v. Vermont Law Sch., 698 F.2d 48, 51 (1st Cir. 1983). In
order to establish specific personal jurisdiction, plaintiffs “must show that: (1) their claim
directly arises out of or relates to the Defendant's forum-state activities; (2) the Defendant's
contacts with the forum state represent a purposeful availment of the privilege of conducting
activities in that state ...; and (3) the exercise of jurisdiction is ultimately reasonable.”
Scottsdale Capital Advisors Corp. v. The Deal, LLC, 887 F.3d 17, 20 (1st Cir. 2018). In cases
such as the present one , where there are multiple defendants, “[e]ach defendant's contacts
with the forum State must be assessed individually.” Calder v. Jones, 465 U.S, 783, 790
(1984).

The First Circuit has divided the specific jurisdiction and subsequent minimum contacts
analysis into three inquires: (1) relatedness; (2) purposeful availment; and (3)
reasonableness. See NV. Am. Catholic Educ. Programming Found., Inc. v. Cardinale, 567 F.3d 8,

16 (1st Cir.2009) ("[A]llowing jurisdiction to be asserted as to a specific claim, can be
established where the defendants availed themselves of the opportunity to do business in the

state, the claim in question is related to that access and the so-called gestalt factors are consistent

with requiring an out-of-state defendant to defend within the state.").

W

[R]elatedness is the divining rod that separates specific jurisdiction cases from general
jurisdiction cases.... [I]t ensures that the element of causation remains in the forefront of the due

process investigation." Nowak v. Tak How Invs., Ltd., 94 F.3d 708, 714 (1st Cir.1996)

 

(citing Ticketmaster-New York, Inc. v. Alioto, 26 F.3d 201, 206 (ist Cir.1994)). The relatedness
inquiry asks whether "the claim underlying the litigation directly arises out of, or relates to, the
defendant's forum-state activities." Astro-Med, 591 F.3d at 9 (quoting N. Laminate Sales, 403
F.3d at 25). It is a "flexible, relaxed standard." NV. Laminate Sales, 403 F.3d at 25.

The fact that the Defendants’ Maine-based contacts occurred remotely, primarily through
fax and telephone conversations, is not at all fatal to a finding of jurisdiction. The First Circuit
explained that "forum-state contacts need not involve physical presence," Phillips Exeter Acad.
v. Howard Phillips Fund, Inc., 196 F.3d 284, 290 (1st Cir.1999), and "[t]he transmission of
information into [the forum state] by way of telephone ... or mail is unquestionably a contact for
purposes of [the jurisdiction] analysis." Sawtelle v. Farrell, 70 F.3d 1381, 1389-90 (1st Cir.
1995).171

The Defendants’ relevant conduct related to State of Maine activities were purported
mailings to Coburn Benson regarding the contractional events pertaining to the restoration,
purported phone calls to Coburn Benson, Benson and William’s calls from Maine, other ongoing
classic car transactions Dragone engaged in with Coburn Benson, and other past transactions
with Coburn Benson spanning an admitted 11-year period. (see exhibit D) Currently Dragone is

engaged in the internet sale of products and services to the entire population of the citizens of the
State of Maine through direct email subscription and direct solicitation, through advertisement in
national and international publications and periodicals, in in email and social media postings and
solicitations about its international and national reach and scope..

Defendants make their arguments based upon their adversarial reading of Plaintiff's 1st
Amended Complaint. However, it should be noted that none of the facts as contained in
Plaintiffs First Amended complaint are denied or contradicted by the Defendants. As to the
original contract in this matter there is no dispute that it existed as written, executed and attached
to Plaintiff's 1st Amended complaint and now to this Objection. (see exhibit C) The information
contained within the document itself is evidence of Dragone’s conscious intention to do business
with Coburn Benson and all residents of the State of Maine. Admittedly, via email, Dragone
counsel admits Dragone’s attempts to contact the Plaintiff while he was in Maine in order to
modify or collect fees it alleges are based on the contract and phone contact with Lester Williams
as well as a multitude of events spanning 20 years (see exhibit B)

Secondly, the information contained in the contract indicates an intention by Dragone to
claim protection of an interstate sale to a Maine resident. Dragone does this to avoid the
obligations of paying sales tax in Connecticut indicating that the transaction was conducted in or
to a resident in the State of Maine. This acknowledgement constitutes foreseeability on the part
of Dragone that they may be subject to the jurisdiction of the courts of Maine. Additionally, the

complaint itself alleges that Coburn Benson’s Probate estate is docketed and exists in York, ME.

‘The existence of the estate creates a substantial interest by the State Court that the assets of the
estate be collected and maximized. Additionally, Maine’s Long Arm Statute (14 M.R.S.A.

section704-A) states;
“|. Declaration of purpose. It is declared, as a matter of legislative determination, that the public
interest demands that the State provide its citizens with an effective means of redress against nonresident
persons who, through certain significant minimal contacts with this State, incur obligations to citizens
entitled to the state's protection. This legislative action is deemed necessary because of technological
progress which has substantially increased the flow of commerce between the several states resulting in
increased interaction between persons of this State and persons of other states.

This section, to ensure maximum protection to citizens of this State, shall be applied so as to assert
jurisdiction over nonresident defendants to the fullest extent permitted by the due process clause of the
United States Constitution, 14th amendment.

2. Causes of action. Any person, whether or not a citizen or resident of this State, who in person or
through an agent does any of the acts hereinafter enumerated in this section, thereby submits such person,
and, if an individual, his personal representative, to the jurisdiction of the courts of this State as to any cause
of action arising from the doing of any of such acts:

A. The transaction of any business within this State;

B. Doing or causing a tortious act to be done, or causing the consequences of a tortious act to
occur within this State;

[ ] and

I. Maintain any other relation to the State or to persons or property which affords a basis for the

exercise of jurisdiction by the courts of this State consistent with the Constitution of the United
States.”

The Plaintiff has established that even the Defendant indicated this was an Out of State
Sale to a Maine resident, and the Plaintiff has plead a tort claim or consequence in the 1st
amended complaint (Count IT CONVERSION). Additionally, Maine has a public policy interest
in protecting its citizens from fraudulent businesses or scammers, especially its elderly citizens.

Plaintiff has plead a Fraud Count as well.

It can be argued that given the extent of all reliably proffered evidence and solicitation by
Dragone in the State of Maine that general jurisdiction exists. Also, in support, there is
substantial evidence that Dragone engages in systematic activities unrelated to this case in
Maine. General Jurisdiction can be found in this case based on the totality of Dragone’s
involvement regarding their business contacts and transactions in the State of Maine.

Additionally, Dragone’s presence on the internet is such that individuals in Maine are solicited
directly. As for establishing Dragone’s minimum contacts with Maine, one Maine state court
has interpreted Maine's long-arm statute to create jurisdiction over internet-based transactions.
The Maine Superior Court in Montalvo v. First Interstate Fin. Corp., 2005 WL 380727, at *3
(Me.Super.Ct. Jan. 3, 2005) responded to a defendant's argument that Maine jurisdiction
would be unfair where "its Internet solicitations were directed broadly, that is, nationally and
internationally, but were not ‘purposefully’ directed at Maine." The Court held that "Internet
advertising and sales are an example of precisely the sort of technological progress’ creating
an increased flow of commerce between Mainers and sellers in other states that was expressly
the purpose of Maine's long arm statute. 14 M.R.S.A. § 704-A(1) (2003). A business cannot
escape liability for fraudulent [or tortious] transactions with Maine consumers simply by
conducting its business online.” Jd.

In Murphy v. Keenan, 667 A.2d 591, 593 (Me. 1995) the Law Court determined that the
plaintiff bears the burden of establishing the first two prongs of this three-part legal standard. (Id.
at 594.) Where, evidence regarding jurisdiction is included in the record, the plaintiff's showing
must be based on specific facts set forth in the record. Id. The record is construed in a light most
favorable to the plaintiff. Id. If the plaintiff meets these first two prongs, the burden then shifts to
the defendant, who, in order to prevail, must establish that jurisdiction is improper because it
does not comport with "traditional notions of fair play and substantial justice." Id.

Venue

Defendants argue that Plaintiff's 1st Amended Complaint should be dismissed for
improper venue. Defendants’ argument, for the most part, is that the alleged acts in Plaintiff's
complaint are not identified as to where they took place. Again, Defendants completely ignore

the existence of the original contract and evidentiary value of the fact that the contract directly
states that the transaction occurred in the State of Maine with a Maine resident and that
Connecticut sales tax portion it specifically states that this is an “out of state” transaction. (see
exhibit A) The contract speaks for itself on these facts. The existence of the original contract
has never been challenged by the Defendants nor has the information contained within the
four corners of the contract. Likewise, on the contrary, Defendants admit to its existence (see
exhibit C). Additionally, the Defendants do not challenge any of the allegations in the
Plaintiff's 1st Amended Complaint and Plaintiff is now able to proffer the admissions of the
Defendant. (see exhibit C). Finally, the Defendant’s fail to acknowledge that the Plaintiff has
plead a tort violation that either occurred in Maine, or its consequences did, and it definitely
happened to a Maine resident, a fact that they were well aware of and capitalized on when
entering into the contract.

The Defendants simply make allegations that the Complaint is void of information as
to the events that occur in Maine. However, the Defendants do not deny that they failed to
deliver an antique automobile to the Plaintiff a Maine resident, who paid the Defendants 1.7
million dollars under the terms previously stated. Included in the sale were the original parts
of the automobile that still exist and the plans for the automobile, which, along with the
restored automobile, have never been delivered, nor was notice of its completion ever given to
the Plaintiff, in writing. (see exhibit A). Defendants knew that they contracted with the

Plaintiff who resided in the State of Maine and with whom the Defendants admittedly had a

business relationship with for over a decade which involved multiple transactions.
Additionally, the Defendants fail to mention that the Federal Venue Statute, 28 U.S. Code
1391 (b)(3) allows venue to be proper in “any judicial district in which any defendant is

subject to the court’s personal jurisdiction within respect to such action.” Defendants fail to

10

 
address sections 1391 (b)(2) and 1391 (b)(3) of 28 U.S. Code 1391. In their argument for
Lack of Venue.

In Henderson v Laser Spine Inst. 815 F. Supp. 2d 353, 2011 This Court held,
pertaining to 28 U.S. code 1391(b)(2), that a substantial part of the events or omissions giving
rise to the claims was satisfied by years of contact with the Defendants prior to his filing a
lawsuit and determined that this was sufficient contact with Maine even if some of the
allegations (or most, for that matter, in that case the surgery itself was performed out of state
on a Maine resident) occurred elsewhere. As it pertains to 28 U.S. Code 1391(b)(3) the
Plaintiff reincorporates his argument made pertaining to personal jurisdiction. 28 U.S. 1391
(b)(3) states that venue is proper where, “any Defendant is subject to the court’s personal

jurisdiction with respect to such action.”

Failure to State a Claim Upon Which Relief Can Be Granted

Defendants argue that the Plaintiff's 1st Amended Complaint should be dismissed in
its entirety due to a failure on the part of the Plaintiff to plead with particularity as to the
liability by each Defendant separately. However, the Defendants are silent as to which
Defendant they are referring to. Instead, the Defendants attempt to group all the Pleadings in
Plaintiff's Complaint as though they are indistinguishable as to which Defendant they pertain.

Assuming that the Plaintiff did fail to plead distinctly against a single or multiple
Defendants the proper remedy would be to dismiss individual Defendants from the complaint.
As to this allegation Plaintiff concede that Pleadings in Plaintiffs 1* Amended Complaint are,

insufficient as to Emanuel G. Dragone and George Dragone, individually. However, upon

analysis of Plaintiff's Complaint Plaintiff argues that each of the four counts brought against

11
Dragone Classic Motor Cars are plead specifically and with sufficient particularly to give

complete clarity to each of the four counts.
Each Count of Plaintiff's Complaint names Dragone Classic Motor Cras or Dragone

specifically forming a clear factual basis to create liability for the alleged conduct of Dragone
Classic Motor Cars. The causes of action against the Defendant, Dragone Classic Motor Cars,
when read in conjunction with all the allegations in the Plaintiff's 1* Amended Complaint are
sufficient to meet the legal standard contained in Sanchez v Pereira-Castilla, 590 F.3d 31, 48
(1* Cir. 2009)
Conclusion

For all of the foregoing reasons, the Plaintiff requests that this Honorable Court deny
Defendants’ Motion to Dismiss as to lack of personal jurisdiction and improper venue.
However, Plaintiff agrees that Defendants 12(b)(6) motion be granted in part and that

Emanuel G. Dragone and George Dragone be dismissed as individual Defendants keeping

Dragone Classic Motor Cras as the sole Defendant.

Dated: December 8, 2020 /s/ Peter W. Evans
Peter W. Evans, Esq., Bar # 6940
Attorney for Plaintiff

PETER W. EVANS ATTORNEY AT LAW
7 Estate Drive

Gorham, ME 04038

(207) 747-5114

inquiry (@pevansatlaw.com

CC Frederick Moore, Esq.

12
“A Exluht A A prgey

 

a DRAGONE CLASSIC MOTOR CARS
ee oe RETAIL PURCHASE ORDER
FAX (203) 335-9798 —- FOR MOTOR VEHICLE
Date Joac | 6 * Stock No.
Delivered on
oo, satespeson 7 1D TAG
News : CA ba Xn, “Bente, proned’?-343-decg eee

 

 

 

ness “Gd [Sex SY 8 oy ferineciclt smelt ¢ wp OYour

Q USED MOTOR .
aoe 198 Locousp, le = Of tye Reger rar coin ae Fries

 

 

 

 

 

 

 

 

 

No /{oj > DOB. SS. No. _ License No,

FILL OUT THES SECTION iF USED CAR OR TRUCK 1S TO EF TDADED i AS DART PAYMENT ANO.DO THE MILEAGE AS SHOWN ON THE ODOMETER

SHOWN AND TO THE BEST OF MY KNOWLEDGE: | SHE UNDESGREED GTRT Sta AE AS IOF THE MOTOR VEHICLE TO BE PURCHASED Is:

AS. SHOWN ON THE ODOMETER THE i

ACTUAL MILEAGE > | (a CONSUMER'S WAIVER-GF DEFECT, | Accop: ine particular fisted defects
Wake &Yeas Mode! on the used motor vehicle being purchased.

Lised

cH Body Color Tie " gic ; .

ieee = ie dole fs waclade oW\ Grtia it Ai

 

 

 

Allowance $ ¥e ic, Lf Fis tor road $4 i ee Heras ili bef ow tT

 

   

 

 

 

 

Baianasd Owed § . Net Atowance § THERE ARE 9 NO OTHER LISTED DEFECTS

To Wham Owed .
LJ] NO INSURANCE IS INCLUDED IN THIS ORDER Complete Px vturn tien gs bo seed
FOLLOWING SERVICE CONTRACT JS pec hreeti sn

 

OS «07 6 NOT AVAILAGLE AT A COST OF ¢ OF VEHICLE SEING PUR-

CHASED FoR MRES OF MONTHS WHICHEVER accuns] THERE ARE ©] NO OTHER PROMISES MADE TO ME TT {iNT}

FIRST. COPY GIVEN PURCHASER, (PURCHASED £1) DID NOT PURCHASE [CASH PRICE AT SELLER'S PLACE oF gusiness: | 9. Ven ce

 

 

 

BUYER'S

 

 

 

 

 

     

 

   

 

SIGNATURE VIN ETCH SERVICE (OPTIONAL}
Hy Ins. Co. is YES 3 NO UNITE}
My Ins. LO. Na. is — : .
oe ee Sea ie ESE oe. pai
(] THIS MOTOR VEHICLE IS GUARANTEED FOR DAYS SPO OU bse Toe ik als
OR MILES WHICHEVER COMES FIRST. The dealership

 

will pay 100% of the fabor and 100% of the parts for the covered systems + <=

cng the warany penos. all WOH MUST BE DONE af THe Pilyest as
uring the warranty period. All i : *

DEALERSHIP, NO OUTSIDE INVOICE WILL BE HONORED BY THE [CASH PRICE

DEALERSHIP, siwaTune [SERVICE CONTRACT —_ = |
("AS 1S” THIS VEHICLE IS SOLD “AS IS”. THIS ec ANCE FEE ‘a ee (_Sesoo-
MEANS THAT YOU WILL LOSE YOUR IMPLIED| Foe SouEtanes FEES NOT PAYABLE TO THE STATE OF CONNECTICUT

 

 

Crate fia k

 

 

 

   
 
 
 
   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WARRANTIES. YOU WILL HAVE TO PAY FOR| PASS Corbett te

ANY REPAIRS NEEDED AFTER SALE. IF WE REG. [THANG Time Ten :

CAE MADE A PROMISES ISO I rik

LA : :

WE SELL a AS is”, TO ‘PROTECT YOURSELF 1. TOTAL CASH PRICE DELIVERED

ASK US TO PUT ALL PROMISES INTOI. wii oooee en eD 00 809 - :

vies 6 ADDITIONAL DEPOSIT Sate cen Jat

THIS MOTOR VEHICLE BEING PURCHASED ISAPREVIOUS | INO REFUND OF DEPOSIT 1$,o%
QIRENTAL 0) LEASE VEHICLE Q TAXI POLICE TRADE-IN | “Rtn” Iner rape alow

O AUCTION 0 BUY O ae — ALLOWANCES! CASH ON DELIVERY See aod My

The information you see on the va form for this ICH IS of this Contract.

 

   
  

 

: Ge TOTAL DOWN PAYMENT
information on the window form evarrides any contrary provisions in the contraci of 2 is ————
sale. Buyer's Guide Disclosure 3. UNPAID BALANCE OF CASH PRICE (1-2) sProseng —

iF YOU AGREE 10 ASSIST ME iN OBTAINING FINANCING FOR ANY PART OF THE PURCHASE PRICE, THIS ORDER SHALL NOT BE BINDING UPON YOU OR ME UNTIL ALL OF THE CREDIT TERMS ARE
PRESENTED TO ME IN ACCORDANCE WITH REGULATION “Z~ (TRUTHIN-LENDING) AND ARE ACCEPTED SY ME.

| have read the terms and conditions on the back hereof and agrea to them as a part of this order the same as if they wera printed above my signature.
The font and back hereof comprise the entire agreamant affecting this order and no other agreement or understanding of any nature conceming same
has been made or entered into. | hereby ledge receipt of a copy of this order, and certify that | am of legal age.

iN

THIS ORDER IS NOT BINDING UNTIL SIGNED AND ACCEPTED BY DEALER

Purchaser's Signature: : of “oF ee
and Ihave recaned 2 sony of this onder _ let ee et Date

Accepted Authorized e Tf j
Sy (Dealer): Signature - Sh Date ; a]

neoRD|r pores e ce FINAL PAYMENT CASH CERTIFIE HECK “AUTOAD SALES, INC. (205) 878-1241
Rev. 400

Wiih.autbadsales com

 

 

 

 

 

 

 
USED MOTOR VEHICLE

ie
t
s

ADDITIONAL TERMS OF AGREEMENT

e Sei “my” “Consumer” and “Buyer” refer to the Purchaser, “You” “your” and “Dealer” refer
ay ihe Seiler. :

i agree this order is subject to ihe follawing terms:

anders and that: no guarantee should be implied that the vehicle is merchantable or fit for any special
Ou poss you do nat assume any liability in connection with the sate: you do not authorize any other per-
son lo assume any liability for you. Any verbal promise is void unless it is in writing and signed by a se-
‘ecied person of the dealer and incorporated into the order.

2. in case this order is for a used motor vehicle: | understand that there is no guarantee {unless it is written
on the face of this order). The mileage shown on the speedometer is not guaranteed or assumed to be
correct. The express warranty on vehicle being purchased will be voided from damages resulting from
an automobile accident or from misuse of the used motor vehicle by the consumer.

3. Consumer's warranty period will be extended by any time period during which the used motor vehicle
ig In the possession the dealer or his authorized agent for the purpose of repairing the used motor
vehicle under the terms and obligations of the express warranty.

4. @ i part of the purchase price is covered by a vehicie to be tumed in, | agree to deliver the vehicle to
you when | sign this order. ff you lean back this vehicle to me (pending delivery) | oe that you may
re-appraise ihe allowance made for the turned in vehicle (as stated on the face of this order) at the
time | deliver the trade-in vehicle to you | agree to give you satisfactory proof that | own the vehicle
and fo sign a mileage certification statement for the trade-in vehicle. | warrant (quarantes) (a) that
there are no tiens or eneurmbrances onthé tadé-in vehicle except as shown on the face of this
agreement, (b) that the trade-in does not havea welded or bent frame and that the motor block is
nol cracked, weided or repaired; (c) that the vehicle has not been flood damaged or declared a tota!
ee insurance purposes; and (d) that the emission controls have not been removed or tampered
Win. <

Emissions Control:

®. in accordance with Connecticut Public Act 79-238 Motor Vehicle Emissions Sec. 2{a) No person
Shall fail to maintain in = ing order or rémove, dismantle or otherwise cause to be inoper-
ative any equipment or T@ col ing an operational etement of the air pollution contro! system
or mechanism of a motor vehicle required by regulations of the commissioner of environmental pro-
tection to be maintained or on the vehicle.

£. ees is responsibie for any repairs to emission control system to conform to emissions stand-
ards.

5. re o,accept and pay for the vehicle within five days after | am notified that itis ready for delivery. if
part of the pur price is io be financed, | agree to execute such forms of note and conditional bill of
Sale which you shall provide. You shall have the right to demand payment of the balance in cash if my
credit is not approv é

6. ifida not { delivery of the vehicle within 5 days, (after | have been notified that it is ready for de-
livery). | will fortett any deposit previously made on this order (whether by cash or trade-in vehicle): you
a oman Such deposit which will then (at your option) constitute liquidated damages for my breach af
ihis contract

7, Buyer shall not be entitled to recover from the selling dealer any consequential damages, damages to
els damages for loss of use, loss of time, loss of profits, ar income, or any other incidental dam-
8. This order is not wansferable.

   
  

 

 
11/30/2020 Contact Us - Dragone Classic Motorcars ~

DRAG@NE se

Classic Motorcars TALES ALAR AE UTES
| PLAINTIFFE’S

Contact Us ==

: :
coe
Contact us by submitting the online form below
and a member of our staff will respond to your
inquiry as soon as possible. We look forward to
hearing from you!

   
     

Or call us at
Main Office and Restoration: 203-335-4643
Sales: 203-278-1903

Fax: 203-335-9798

Find us at our Classic Car Center!
5 Connair Road, Orange, CT 06477
Hours:
Monday-Friday: 9:00AM-5:00PM

Saturday: 10:00AM-5:00PM

Sunday: Closed

Your

Name

asa

hitps://dragoneciassic.com/contact/
14/30/2020 Home - Dragone Classic Motorcars

hitos://dragoneciassic.com

 
 

httes://dragoneclassic.com

Home - Dragone Classic Motorcars

3s
41/30/2020

 

#

 

Contact Us ~ Dragone Classic Motorcars
CERES: PTE meen TE UHELUVIES 2
View larger map ? s
} Gormeruncer van ¥ , oe 'y e
m WESCO: ae wh a Noriheas! Beverage CT
ive Surgical 9 he, Taney Bourne The Stone Factory 5 ae
) - < |
: * GO Airport Shunle @%
‘ = Sonnac try Basak
a) —@ 2 -
SCS Direct y 2 " LPS Customer Center
ta ee
¥ ' : F
* ‘ aur
Bead industries (dba @]
Sead Electronics)

innovative e
Display & Design |

Rome Fastener iy
Corporanan

vig et
galey Ad =

US Products e interface Devices

“ aceaoary > Oe Caaality
2 Landscaping

  

httos://dragoneclassic.com/cantact/

 

®: Connalt Road

Nature's Firs! o
a Woodhouse Academy

we 9 1G hE

   

Ong 4 Py, tia

Ss ceurs
wae aa

Executive Ol fice
installatians

 

: &
= ee
C3 &
ie % a :
% avis iret s Teng
oe “ x
3, ¢
4 Thue 7
a Ueto Rey ei
S Wy CH ee
Google 9°" 3 ye ran,
al , e Q..
bi

Rian data G2020

3/3
11/30/2020

 

Our Team - Dragone Classic Motorcars

DRAG@NE

Classic Motorcars

OUR TEAM

hitos://dragoneciassic.com/ourteam/

MENU

v6
14/30/2020 Our Team - Dragone Classic Motorcars

 

Manny Dragone

President

mannydragone@gmail.com

; 216
httns:/idragoneclassic.com/ourteam/ }
httos://dragoneciassic.com/ouneam/

 

George Dragone

Vice President

george@dragoneciassic.com

3/6
11/30/2620 Our Team - Dragone Classic Motorcars

hitos://dragoneciassic.com/ourteam/

 
41/30/2020 Our Team - Dragone Classic Motorcars

   
 

Alex Dragone

Executive Vice President

alexdragonel @gmail.com

@

ntips://dragoneciassic.com/ourteanY 5/6
41/30/2020 About us - Dragone Classic Motorcars

DRAG@NE ie

Classic Motorcars

 

 

https://dragoneciassic.corm/aboutus/

oO
41/30/2020 About us - Dragone Classic Motorcars

 

hire An oA

 

One of the oldest existing antique, classic and vintage car dealers in the world, Dragone Classic

nites /idragoneciassic.com/aboutus/ 2/6
11/30/2020 About us - Dragone Classic Motorcars

Motorcars is recognized as the most knowledgeable and experienced company in the business.
Built upon years of buying, selling, restoring and collecting the greatest motorcars in the world
beginning with Manny and George Dragone’s father, Peter Dragone in the 1940's. Manny and
George entered the car scene, starting in the early 1970's starting their own business in 1978 in
Bridgeport, Connecticut and were able to befriend and learn from the greatest in the hobby and
business such as Henry Austin Clark Jr. and Ben Moser. Very early on Manny and George were
some of the very first to have large interest in the unusual exotics such as Bugaitti’s, Deiaheye’s,
Delages and Talbot Lagos in the U.S. at a time when these cars were not focused on here in the

U.S.

This company has seen almost every car imaginable, from incredible brass era and classic era
cars to important sports cars of the 1950's and 60's all the way to modern supercars of today. We

have alse acquired many entire car collections and estates.

We've owned more Delages and Delahayes than anyone else, we've also owned many of the
greatest brass cars there are including the famous 1906 Locomobile Grand Prix car “Old 16” as
well as many great post war sports cars such as the famous 1957 Ferrari 250 TR serial #0704.

We've had thousands of great cars much too many to list.

Today, our mission at Dragone Classic Motorcars is as it has always been, to not only find, restore
and provide the collector car world with the greatest cars, but to also educate people about these
cars and their history to keep the car hobby alive. We give a personal one on one experience with

both buyers and sellers that is unmatched by anyone else and continue to enjoy meeting and

building relationships with collectors, car enthusiast’s and specialists all over the world and will

do so for many years to come.

htips://dragoneciassic.com/aboutus/ 316
41/30/2020 About us - Dragone Classic Motorcars

hitos:/idranoneciassic.com/aboutus/

 
11/90/2020 About us - Dragone Classic Motorcars
First generation Peter Dragone and wife AnnaMae Dragone with their 1907 Model N Ford

tryeteelipipcitees tt Tine rer eee ——— i = isla anita

pr

 

@

fi
httos://dragoneciassic.com/aboutus! 5/6
Blog Post index - Dragone Classic Motorcars

DRAG@NE

Classic Motorcars

Index of Blog Posts

New Post: Copper, Brass and Bronze: The 1967 "Exemplar Aer eo mci

 

New Post: The 1957 Ghia 400 HP Superdart Show Car

nore fhlacnmat-inciex/
TS0/2026 fi t i
GO 2026 Slog Post index - Dragone Classic Motorcars

New Post: Still Open for Business: Antique Cors are the Greatest Investment

Res MRC CRC Acr CURCUMIN LMM UE Cult maHL

 

hites:/dragoneclassic.com/blog-post-index/
 
11/30/2020 Biog Post index - Dragone Classic Motorcars

Ae The Most Original V-16 Cadillac in the World

New Post: 1930 Packard 734 Speedster Runabout Hidden Away for 54 Years!

 

nttos://dragoneciassic.com/blag-post-index/
44/30/2020 Sell Your Car! - Dragone Classic Motorcars

DRAG@NE a

Classic Motorcars

Sell Your Car!

The Way We Work:

Our buying or consigning program is designed to keep our clients completely comfortable and
completely transparent throughout the entire experience. We can sell your car for you where
you are kept informed and in control or we can buy your car, motorcycle or entire collection
from you for a price that you are comfortable with. Either way, your car or collection will get
sold. Email or call us today: (203) 335-4643

@ For our consigners, we charge only 10% commission.

e If there is work to be done to your car before it goes up for sale we can discuss
what it needs and get it ready to be sold for you ata minimal cost in our restoration
facility.

If you don’t know what your car is worth, we can give you an accurate evaluation
of what we think it can be sold for in today’s market.

eWe want to buy or consign cars in all conditions from compietely unrestored barn
fresh condition or even partially restored.

eWe have a large restoration facility to take on any car in any condition.

 

 

 

 

The Best and Most Experienced in the
Business

Over 50 years of collecting, buying, restoring, and selling many of the worlds most
significant motorcars and entire collections with same of the hobby’s most significant
collectors, and still today with the world’s current leading collectors. Even some of the greatest
automotive museums have bought and sold cars with us, including the Henry Ford Museum.

We buy entire collections or just individual cars. From famous prewar and postwar
European and American racing and sports cars to big classic and brass era road cars and even

htine: /idrananeciassic.corn/sell-your-cari 12
11/30/2020 Sell Your Gar! - Dragone Classic Motorcars

prewar and postwar motorcycles, we have had it all. Offering cars to all age groups from one
end of the car collecting spectrum to the other. Numerous Pebble Beach award winning and
best of show winning cars have been found and sold by us as weil.

This is where the greatest cars have been and come to this day. Most of the time
we sell great cars before we have time to even get them on our website. Others claim to be
the best consignment program, but we have sold cars in just a few hours after consigning

them. So, if you are wanting to sell your car call or email us and we can accommodate you
better than anyone else.

We are looking for great cars to buy, sell or restore!

Call or Email: (203) 335-4643 e alexdragonel @gmail.com

()

https://drageneclassic.com/sell-your-car/
41/30/2020 Restoration - Dragone Classic Motorcars

DRAG@NE a

Classic Motorcars

Restoration

Our 66,000 square foot facility contains a restoration shop that is unlike
any other. We have the talent, knowledge, equipment and most
importantly the experience to restore, preserve and maintain brass era
ears, classic era cars, pre and postwar European sports cars and many
more. We offer the full range of services including machining. wood work,
paint and body work, panel making, Upholstery, a large research library,
and sales and brokerage services. We perform body off restorations,
preservation of unrestored original cars, and seasonal maintenance
services. We also offer storage, Concours and rally support as well as rare
parts sourcing. Our restoration facility is made up of 30 of the greatest
craftsman and technicians sourced from all over the world making sure the
work performed on your car is the best there is.

 

hinge: //draconeciassic.com/restoration!
71/30/2020 Restoration - Dragone Classic Motorcars

cee

 

ecoooocooo0odce

 

Restoration and Services Highlights

 

teeeetinae

hitos://cdragoneciassic.com/resioration/ DIK
11/30/2020 Restoration - Dragone Classic Motorcars

 

 

Uphoistery

 

be

 

 

Upholstery can make or break a restoration, so its important to have an interior or convertible
top that is made to correct specifications. Our upholsterers have been upholstering great
motorcars for over 40 years, and have worked on everything from vintage Ferraris to Packards to
Delahayes and Bugattis and muscle cars of the 1960’s and hot rods of the 1950's with tuck and
roll interiors, our upholsters have done it all. They are also incredibly good at diamond tufting in

Brass era motorcars which is very difficult and seidom done properly by other shops.

Mechanics

 

 

 

For over 40 years Dragone Classic Motorcars has owned and worked on almost every make
and type of car there is including the most exotic and unique cars in the world. Our Mechanical
experts and technicians are well seasoned and experienced and can rebuild any engine or give
your car the mechanical attention it deserves. Every Car and every situation is different, but we

are capable of rebuilding your entire engine back to factory specifications and tolerances or fine
httos:d/dragoneclassic.com/restoration/

3/6
F1/3O/2020 Restoration - Dragone Classic Moiorcars

iuning your car for high speed vintage racing. We have worked on everything from a simple Ford
to twelve cylinder Ferraris to prewar Bugatti’s and Alfa Romeos. Our incredible mechanics paired

with the talents of the rest of our team takes our services and capabilities to a higher level than
anywhere else.

Metal Work

 

 

 

Over the life of an old car things get changed, updated and sometimes just plain worn out. This
is why having skilled and experienced metal fabricators is a must in a proper restoration shop
such as ours. The metal fabrication experts that we have here have been working in our shop in
some cases for over 30 years and have endless capabilities in terms of metal fabrication. Many
prewar cars are framed in wood, but then skinned in aluminum or sheet metal, many times
fenders have been changed or lost etc..and we have the skill and ability to bring these cars back

to how they were originally. Our metal fabricators are the best in the world.

Machine Work

 

 

The ability to create parts that no longer exist is an essential tool in being able to restore exotic
collector cars. Our machine shop and machinists are some of the most seasoned, experienced
and talented in the world. We have a large assortment of machines including a Pullmax machine,
multiple Bridgeport machines etc. Our machine shop is precise and efficient and with their talent

and accuracy brings our capabilities and restorations to 2 higher level than the rest.

nttps://dragoneciassic.com/restoration/ 4/6
44/30/2020 Restoration - Dragone Classic Motercars

Body

 

 

 

Body work is extremely important when restoring a car. Its not just about how straight the car
iOOKS, Dut it needs to be equally as straight under the paint as on the outside. To be considered
good bodywork by our standards the metalwork needs to be properly straightened before any
paint related bodywork can be completed. We use minimal amounts of body filler in our shop as it
is often misused in other shops to make up for the lack of skill to straighten a panel or an entire
car without it. Our facility is equipped with a top of the line state of the art downdraft pressurized

paint booth which really makes our paint work over the top and keeps our outside surroundings

environmentally safe and clean.

Woodwork

 

Wood work is another essential capability for the restoring of great collector cars, especially

exotic prewar cars. Many cars of the prewar era have bodies that are framed in wood, both
American and European, so having skilled woodworkers with tremendous amounts of experience
is a huge asset to our restoration facility. We have a few wood workers that come to us from all
over the world, even from previous restoration companies such as the late Phil Hill's restoration
shop Hill and Vaughn. Our wood workers are prepared to take on the most complicated and

exotic cars in need of wood restoration.

hites://dragoneclassic.com/restoration! 5/6
11/30/2020 Current Offerings - Dragone Classic Motorcars

 

uy
nttos://idraconeclassic.com/currentofierings!
11/30/2020 Home - Dragone Classic Motorcars

DRAG@NE i

Classic Motorcars

 

 

Restoration and Services Highlights

 

 

 

 

nitos://dragoneciassic.com +15
From: Ed Murnane, Esq. <attorneymurnane@gmail.com>
Sent: Thursday, November 12, 2020 2:49 PM

To: Inquiry <inquiry@pevansatlaw.com>

Ce: Frederick C. Moore <fmoore@rkmlegal.com>
Subject: Re: Lester Williams

 

Dear Attorney Evans,

Your client can send you his posts himself.

The fact that you admit in your email that you have no evidence concerning the transaction between
Dragone and Benson only confirms that a defendants' motion for Rule 11 sanctions will easily succeed,
The fact that you then suggest we should settle the matter based on your lack of evidence smells to me

liké a strike suit, aka extortion. Your failure to conduct your due diligence is also a basis for a vexatious
litigation claim.

The facts of the subject transaction as | understand them and as Dragone is prepared to prove are as
follows:

1) The original purchase order for the subject auto was from 6/2001 and would be governed by CT law.

2} Pursuant to the purchase order, Benson paid $1 million as a deposit, which deposit the PO clearly
states is non-refundable.

3} On about 6/13/01, Benson paid another $500k toward the purchase and restoration.
4) These payments totaling $1.5 million were the only payments Benson ever made on the subject auto.

3) The $250k wire payment that you reference was for another transaction with Benson, of which there
were several between them during that the early 2000s.

6} in 2004, Dragone filed a lawsuit against a machine shop for faulty work related to the Benson
restoration. Dragone bore the costs and expenses of the suit. In 2006, Dragone settled the action with
the shop. Benson was aware of all this and how the faulty work delayed completion.

7} In October 2008, Dragone informed Benson that the restoration was complete per his original
specifications, and Benson came and inspected the subject auto.

8) At that time, Benson stated that he wanted the subject auto to be able to go faster than the original
car, and so the parties agreed to additional work to design and construct a new set of gears for the
transmission.

9} In November 2008, Dragone estimated the additional wark to cost between $160-5200k and take
another year to do. Benson agreed. Dragone asked at that time that Benson make a payment toward
the $500k still due on the original PO, but Benson made no payments.

10) tn February 2010, Dragone informed Benson that the subject auto was complete and that the total
amount due was $694,080: $500k plus $194,080 on the gears project.

 
11) For more than a year, from February 2010 to August 2011, Benson refused to return phone calls to
Bragone or to respond to multiple letters and invoices sent to him.

12) On August 16, 2011, Dragone informed Benson that if Dragone did not receive a payment or
response within 30 days that the company would be moving the cat into inventory and attempting ta
sell the car to recoup the company’s losses.

13} On October 17, 2011, Dragone informed Benson that if he did hot contact the company immediately
and pay the balance due, that the agreement would be deemed null and void. Benson still did not
respond or make a payment.

14} Sometime in 2018, a person (believed to be Williams) began cailing Dragone and claiming he was a
representative of Benson and asking for details about the transaction. Dragone informed the person to
have Benson contact them directly. Shortly thereafter, persons, believed to be Williams and another
party, appeared at Dragone's showroom in Bridgeport, CT claiming to be representatives of Benson --
with no evidence to support their claim — and asked to see the subject auto. Dragone asked them to
leave and have Benson contact the company.

i5) in 2018, Dragone received communications from an Attorney Anthony Sineni of Maine, claiming he
represented Benson concerning the subject auto.

16} In May 2019, Dragone met with Benson, Williams, and their attorney in MA. Benson admitted that
he still was not prepared to make good on the unpaid balance. Benson stated that he wished he could
race the car before he died. Benson did not claim the subject auto was his or demand delivery even
then.

Based on these facts, any breach by Dragone (or Benson) would start no later than about 10/2011. CT
has a 6 year statute of limitations on breach of a written contract, 3 years on an oral contract, and 3
years on fraud from the date of the false representation. Hence, any claims by Benson would have to
have been brought at the very latest around 10/2017. You commenced the present action in March
2020,

Clearly, Benson never filed a lawsuit before he died because he knew he never had the money owed an
the car. Williams knows this as weil. Hence, the "apinions” he is posting about the subject auto are
deliberately false, intended to defame Dragone, to damage the reputation of the subject auto, and,
obviously, to extert money from Dragone by way of a settlement” -- as you have just attempted.

Purely for the sake of argument, if as you claim, there is still somehow an enforceable contract still
existing between Dragone and Benson, then Dragone would certainly be entitled to the monies due,
plus statutory interest in CT of up to 10% per annum. At 10%, that equates to $624,672 in interest for
the nine years, or a total of $1,318,752 due to Dragone to date and counting, exclusive of costs and fees.
Anthony J. Sineni, 1

From:
Sent:
To:
Subject:

 

 
 

PLAINTIFF'S
EXHIBIT

  
 
  
 

    

Dragone Classic Motorcars <alexdragone1 @gmail.com>
Friday, December 4, 2020 3:57 PM

Anthony J, Sineni, ill

SELL YOUR CAR WITH US!

View this email in your browser

@NE

Classic Motorcars

 
bwood Sport Tourng

 

 
eral is Feri uate oe eee ce eee ee races Polat) ae

17930 Packard 734 Speedster Runabout

 
 

   

Copynght © 2020 Dragone Classic Motorcars, All nghts reserved.
Consignment
Sur mailing address is:
5 Connair Road, Orange. CT, 06477

Want to change how you receive these emaiis?

You can update your preferences or unsubseribe from this jist.
